DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 09/27/2021 Amendment and RCE.
Claims 1-22 are pending and examined.

Allowable Subject Matter
Claims 1-22 are allowed.
	The following is a statement of reasons for the indication of allowance:
	The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations.  Byeon (US 7,898,871), Lee (US 8,149,635), Tanaka et al. (US 8,391,077), Choi et al. (9,230,659), and Kim (US 10,332,602) taken individually or in combination, do not teach the claimed invention having, in combination with the remaining claimed limitations:
With respect to independent claim 1: wherein the program operation controller increases intervals between the time points at which the bit line precharge operations are initiated by the plurality of page buffer groups at a first timing during the program operation and decreases the intervals between the time points at which the bit line precharge operations are initiated by the plurality of page buffer groups at a second timing during the program operation.
With respect to independent claim 14: determining intervals between time points at which precharging of the plurality of bit lines is initiated by the plurality of page buffer groups; … wherein the intervals are increased at a first timing in the program operation and decreased at a second timing in the program operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 21, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824